Name: Commission Regulation (EC) No 1341/95 of 13 June 1995 amending Regulation (EC) No 3266/94 fixing the reference prices for fishery products for the 1995 fishing year
 Type: Regulation
 Subject Matter: agricultural policy;  fisheries;  prices;  agricultural structures and production
 Date Published: nan

 14. 6. 95 EN Official Journal of the European Communities No L 129/ 13 COMMISSION REGULATION (EC) No 1341/95 of 13 June 1995 amending Regulation (EC) No 3266/94 fixing the reference prices for fishery products for the 1995 fishing year (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organization of the market in fishery and aquaculture products ('), as last amended by Regulation (EC) No 3318/94 (2), and in parti ­ cular the first subparagraph of Article 22 (6) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50/95 (4), and in particular Articles 12 and 13 ( 1 ) thereof, Whereas Commission Regulation (EC) No 3266/94 (^ fixes the reference prices for fishery products for the 1995 fishing year ; Whereas, as a result of the accession of new Member States, the deep-water prawn has been added to the list of species eligible for the intervention mechanisms under the common market organization ; Whereas Article 22 (2) of Regulation (EEC) No 3759/92 provides that for the products specified in Annex I, parts A and D, the reference price is equal to the withdrawal price fixed in accordance with Article 11 ( 1 ) of the Regu ­ lation ; Whereas the Community withdrawal prices for the 1995 fishing year have been adjusted by Commission Regula ­ tion (EC) No 1339/95 i6)-, Whereas Regulation (EC) No 3266/94 should be amended therefore with immediate effect ; Whereas Commission Regulation (EC) No 3516/93 f) establishes the operative events for the conversion rates to be applied when calculating certain amounts provided for by the mechanisms of the common organization of the market in fishery and aquaculture products ; whereas for the period 1 to 31 January 1995, therefore, the agricul ­ tural conversion rate in question is multiplied by an adjustment factor of 1,207509 ; whereas the reference prices for that period should be set accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, HAS ADOPTED THIS REGULATION : Article 1 Part 1 of the Annex to Regulation (EC) No 3266/94 is hereby amended and supplemented as follows : Reference price (ECU/tonne) Species Size (') Gutted fish with head (') Whole fish (') Extra, A (') B (') Extra, A (') B (') 'Herring of the species Clupea harengus :  from 1 to 31 . 1 . 1995 [ 1 0 0 175 175\ 2 0 0 165 165 * 3 0 0 103 103  from 1 . 2 to 31 . 12. 1995 r 1 0 0 211,3 211,3 \ 2 0 0 199,2 199,2 I 3 0 0 124,4 124,4 (') OJ No L 388 , 31 . 12. 1992, p. 1 . R OJ No L 350 , 31 . 12. 1994, p. 15. (3) OJ No L 387, 31 . 12. 1992, p. 1 . M OJ No L 22, 30. 1 . 1995, p . 1 . 0 OJ No L 339, 29. 12. 1994, p. 32. (6) See page 9 of this Official Journal. 0 OJ No L 320 , 22. 12. 1993, p. 10 . No L 129/ 14 [ EN Official Journal of the European Communities 14. 6. 95 Species Size (') Cooked in water Fresh or chilled A C) B C) A (') B ( ·) Deep-water prawn (Pandalus borealis)  from 1 to 31 . 1 . 1995 f 1 3 928 3 466 945 756 1 2 1 386 1 386    from 1 . 2 to 31 . 12. 1995 f 1 4743 4 185 1 141 912^ I 2 1 674 1 674  ' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 June 1995. For the Commission Emma BONINO Member of the Commission